ORDER
Gloria Denson sued her former employer, Northeast Illinois Regional Commuter Railroad Corp., (d/b/a Metra), as well as three Metra directors, based on claims of race discrimination and retaliation under 42 U.S.C. § 1981 and Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. Denson alleged that she was discriminated against when she was denied a promotion, and that she was then discharged in retaliation for complaining about this discrimination. In addition, Denson brought a claim against Metra under the Federal Employer’s Liability Act, 45 U. S.C. § 51, for injuries she sustained to her shoulder and arm. The district court granted summary judgment for the defendants on Denson’s charges of discrimination and retaliation. The FELA count was tried before a jury, which ruled in Metra’s favor.
Proceeding pro se on appeal, Denson fails to set forth any argument challenging the decision of the district court. Her appellant briefs, which consist primarily of pages of trial transcript, do not contest the *86district court’s summary judgment analysis, nor do they address the jury verdict. Although we construe pro se filings liberally, we must be able to discern cogent arguments in any appellate brief. Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.2001). Because Denson failed to comply with Fed. RApp. P. 28(a)(9), she has forfeited appellate review of the district court’s decision. Voelker v. Porsche Cars of North America, Inc., 353 F.3d 516, 528 (7th Cir.2003). This appeal is DISMISSED.